Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-21 have been examined.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4-9, 11-16, 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Honda et al. (20210294950) in view of Harte et al. (20200358778) further in view of Lyerly et al. (20210027250).
As per claims 1, 8, 15,
Honda discloses a computing platform, comprising: 
at least one processor (claim 22); 
a communication interface communicatively coupled to the at least one processor (claim 22); and 
a memory storing computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: 
receive first attribute data and a plurality of associated source elements for a plurality of users (par 57, 168); 
analyze the first attribute data using machine learning datasets (par 39); 
based on the analysis of the first attribute data, determine whether an anomaly is present in the first attribute data (par 109, 179); 
responsive determining that an anomaly is present in the first attribute data (par 39): 
transmit the notification to a computing device of a second user different from the first user (par 91); 
compare the data associated with the anomaly and the data associated with the first user to pre-stored rules (par 39).
Honda does not explicitly disclose: 
generate, based on the comparing, an instruction modifying access to one or more systems from which the plurality of associated source elements is received, wherein the generated instruction modifying access to the one or more systems from which the plurality of associated source elements is received includes an instruction preventing disbursement of funds to the first user; and 
transmit the generated instruction modifying access to the one or more systems from which the plurality of associated source elements is received to the one or more systems, from which the plurality of associated source elements is received, for execution.
However, Harte discloses:
generate, based on the comparing, an instruction modifying access to one or more systems from which the plurality of associated source elements is received, wherein the generated instruction modifying access to the one or more systems from which the plurality of associated source elements is received includes an instruction preventing disbursement of funds to the first user (par 37); 
transmit the generated instruction modifying access to the one or more systems from which the plurality of associated source elements is received to the one or more systems, from which the plurality of associated source elements is received, for execution (par 37). 
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Harte’s generate, based on the comparing, an instruction modifying access to one or more systems from which the plurality of associated source elements is received, wherein the generated instruction modifying access to the one or more systems from which the plurality of associated source elements is received includes an instruction preventing disbursement of funds to the first user; transmit the generated instruction modifying access to the one or more systems from which the plurality of associated source elements is received to the one or more systems, from which the plurality of associated source elements is received, for execution to Honda’s providing effective, efficient, scalable, and convenient technical solutions that address and overcome the technical problems associated with evaluating attributes of vast numbers of employees within an enterprise to identify anomalies and quickly and efficiently implement a dynamic response to mitigate impact of the anomaly. One would be motivated to do this in order to provide sellers with the ability to relate to the prevention of unauthorized access to resources of a computing system, including the prevention of its use in an unauthorized manner (Harte par 1).
Honda does not explicitly disclose:
generate a notification including data associated with the anomaly and data associated with a first user associated with the anomaly; and
responsive to determining that an anomaly is not present in the first attribute data, receive and analyze additional attribute data.
However Lyerly discloses:
generate a notification including data associated with the anomaly and data associated with a first user associated with the anomaly (par 29); and
responsive to determining that an anomaly is not present in the first attribute data, receive and analyze additional attribute data (par 29).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Lyerly’s generate a notification including data associated with the anomaly and data associated with a first user associated with the anomaly; and
responsive to determining that an anomaly is not present in the first attribute data, receive and analyze additional attribute data to Honda’s providing effective, efficient, scalable, and convenient technical solutions that address and overcome the technical problems associated with evaluating attributes of vast numbers of employees within an enterprise to identify anomalies and quickly and efficiently implement a dynamic response to mitigate impact of the anomaly. One would be motivated to do this in order to provide sellers with the ability to the automatic detection, identification, notification, correction, rectification and synchronization of data anomalies and incongruities in datasets and records thereof for users to access and receive updated information compatible for analysis in real time, suitable for datasets including human resources datasets (Lyerly par 2).
	As per claims 2, 9, 16,
Honda discloses: 
receive historical data related to a plurality of attributes, each attribute associated with a user and each attribute including a plurality of source elements (par 75); and
generate, based on the received historical data, a plurality of machine learning datasets for analyzing attribute data (par 86).
	As per claims 4, 11, 18,
Lyerly discloses the generated notification does not include raw data including values associated with the plurality of associated source elements associated with the first attribute data (par 18).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Lyerly’s the generated notification does not include raw data including values associated with the plurality of associated source elements associated with the first attribute data to Honda’s providing effective, efficient, scalable, and convenient technical solutions that address and overcome the technical problems associated with evaluating attributes of vast numbers of employees within an enterprise to identify anomalies and quickly and efficiently implement a dynamic response to mitigate impact of the anomaly. One would be motivated to do this in order to provide sellers with the ability to the automatic detection, identification, notification, correction, rectification and synchronization of data anomalies and incongruities in datasets and records thereof for users to access and receive updated information compatible for analysis in real time, suitable for datasets including human resources datasets (Lyerly par 2).
As per claims 5, 12, 19,
Lyerly discloses the generated notification includes a selectable option to receive the raw data (par 10, 14).
As per claims 6, 13, 20,
Lyerly discloses:
receive selection of the selectable option to receive the raw data (par 10, 14); 
responsive to receiving the selection of the selectable option to receive the raw data, collect the raw data (par 10, 14); and
transmit the collected raw data to the computing device of the second user in a pre-determined format (par 29).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Lyerly’s receive selection of the selectable option to receive the raw data; responsive to receiving the selection of the selectable option to receive the raw data, collect the raw data; and transmit the collected raw data to the computing device of the second user in a pre-determined format to Honda’s providing effective, efficient, scalable, and convenient technical solutions that address and overcome the technical problems associated with evaluating attributes of vast numbers of employees within an enterprise to identify anomalies and quickly and efficiently implement a dynamic response to mitigate impact of the anomaly. One would be motivated to do this in order to provide sellers with the ability to the automatic detection, identification, notification, correction, rectification and synchronization of data anomalies and incongruities in datasets and records thereof for users to access and receive updated information compatible for analysis in real time, suitable for datasets including human resources datasets (Lyerly par 2).
As per claims 7, 14, 21,
Lyerly discloses:
the first attribute data includes a compensation attribute and the plurality of associated source elements includes at least two of: salary and bonus for each user of the plurality of users (par 3, 4; Table 1000 and all associated citations).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Lyerly’s the first attribute data includes a compensation attribute and the plurality of associated source elements includes at least two of: salary and bonus for each user of the plurality of users to Honda’s providing effective, efficient, scalable, and convenient technical solutions that address and overcome the technical problems associated with evaluating attributes of vast numbers of employees within an enterprise to identify anomalies and quickly and efficiently implement a dynamic response to mitigate impact of the anomaly. One would be motivated to do this in order to provide sellers with the ability to the automatic detection, identification, notification, correction, rectification and synchronization of data anomalies and incongruities in datasets and records thereof for users to access and receive updated information compatible for analysis in real time, suitable for datasets including human resources datasets (Lyerly par 2).
Claims 3, 10, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Honda et al. (20210294950) in view of Harte et al. (20200358778) further in view of Lyerly et al. (20210027250) further in view of Fox et al. (20190378348).
As per claims 3, 10, 17,
The Honda, Harte and Lyerly combination discloses the claimed invention as in claims 1, 8 and 15. The combination does not explicitly disclose:
the second user is a supervisor of the first user.
However, Fox discloses:
the second user is a supervisor of the first user (par 96).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Lyerly’s the second user is a supervisor of the first user to Honda’s providing effective, efficient, scalable, and convenient technical solutions that address and overcome the technical problems associated with evaluating attributes of vast numbers of employees within an enterprise to identify anomalies and quickly and efficiently implement a dynamic response to mitigate impact of the anomaly. One would be motivated to do this in order to provide merchants to tracking activities of users; and more specifically, to methods for collecting activity-data of users executing tasks including at least one activity (Fox par 1).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN L BROWN whose telephone number is (571)270-5109. The examiner can normally be reached Mon - Fri 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALVIN L BROWN/           Primary Examiner, Art Unit 3682